er

Q Ô Ô \ ‘ANNEXE 2 DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

"0 2 JAN 208
CONCESSION FORESTIÈRE N° 1083

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom ; Société PALLLISCO Sarl
Adresse 5 B.P 394 Douala
Téléphone  : 33 42 54 16 / 99 68 14 21
Fax 4 33 43 31 53

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 47 241 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région ; Est
Département $ Haut-Nyong
Arrondissements : Dja (Mindourou) : 42 200 ha

Messamena : 5 041 ha

Communes ; Dja (Mindourou) : 42 200 ha
: Messamena : 5 041 ha

DATE LIMITE DE VALIDITÉ ; 3 ans à compter de la signature de la
Convention Provisoire d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

A - CLAUSES GÉNÉRALES

Article 1%: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non
spécifiés dans son titre d'exploitation.

Article 3_: le début des travaux dans une nouvelle assiette annuelle de coupe requiert
l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette}
en convention provisoire n'est pas autorisé.

7

—ÿ

)
+
Generated by CamScanner
Cordiarebe 1319 JEvérEnée Cordia pratythyrsa SD
Difou/Ossel 1324 |Ossel/Osel Abang Morus mesozygia 60
Ébène 1114 |Ebène Diospyros spp 59
Ekaba 1216 |Ekop ribi Tetraberinia bifoliolata 60
Etimoé 1217 [Paka/Essigang Copsi‘era mildbraedii 60
Faro mezilli 1343 |N'ou mezili Danielle Klainei 60
Frake/Limba 1220 [Limba/Akom [Terminalia superba [ 60 :
Eramiré 1115 |Lidia [Terminalia ivorensis 60
Gombé/Ekop ngombé 1221 |Ekop ngombé Didelctia letouzeyi [_60
lomba 1346 |Eteng __|Pycnanthus angolensis 60
Kapokier / Bombax 1348 |Essodom Bombax buonopozense 60
Koto 1226 |Efok ayous grandes feuilles |Pterycota macrocarpa E 60
Limbali 1227 |Ekobem feuilles rouges Gilbertiodendron dewevrei 60
Lo 1353 |Esseng petites feuilles Parkia bicolor 60
Longhi/Abam 1228 |Abam nyabessan (Gambeya africana, Gambeya spp. 60
[Lotofa/Nkanang 1229 [Nkanang_ (Sterzulia rhinopetala so |
Miama 1354 |Ekang JCalpocalyx heitzi 60
Movinqui 1232 |Eyen Distemonanthus benthamianus 60
Mukulungu 1122 JAdjap élang lAutranella congolensis 60
Naga/Ekop naga 1234 |Ekop naga Brachystegia cynometroides 60
Naga parallèle/Ekop évène | 1235 |[Ekop évène Brachystegia mildbreadi 60
Nganga 1236 |Ekop nganga __ (Cynometra hankaï 60
Okan/Adum 1124 |Adum Cylicodiscus gabonensis 60
Padouk Rouge 1128 |Mbel afum/Mbel IP. soyauxii 60
[Tchitola 1133 [Tchitola dibamba (Oxystigma oxyphyllum 60
Catégorie III
Abalé/Abing/Essia 1301 |Abing Patersianthus macrocarpus 50
Ako W / Aloa 1414 |Aloa Antiaris welwitchii 50
Albizia/Ouochi 1359 |Angoyemé/Ndoya lAlbizia zygia 50
Alep/Omang 1202 |(Omang Desberdesia glaucescens 50
Alumbi 1203 |Ekop blanc/Man ékop Jubemardia seretii 50
lAmvout/Ekong 1419 |Ekong/Abut [Trichoscypha acuminata, T. arborea 50
landok 1312 |Boubwé/Mbouboui IIrvinçia gabonensis 50
Angalé/Ovoga 1361 |Angalé Poga oleosa 50
Anqueuk 1206 |Angueuk (Ongckea gore 50
lAsila koufani/Kioro 1424 |Asila koufani Maranthes chrysophylla 50
Asila omang 1316 |Asila omang _[Maranthes inermis 50
Atom 1508 |Atom Dacryodes macrophylla 50
Bodioa 1212 [Noudougou JAnopysis klaineana 50
Dambala 1434 |Dambala Discoglypremna caloneura 50
Diana/Celtis/Odou 1322 |Odou vrai Celtis tesmanni, Celtis spp. 50
Diana parallèle 1323 |Odou Celtis adoffi-friderici 50
Diana Z 1358 |Odou parallèle Celtis zenkeiri — 50
Divida 1325 |[Olom Ssorodophloeus zenkeri 50
Douka/Makoré 1120 [Nom adjap élang [Tieghemella africana 50
Ebiara/Abem 1215 JAbem yoko Berlinia grandiflora 50
Ebiara Edéa/Abem Edéa 1326 |Abem Edéa Barlinia bracteosa 50

JÉkouné 1333 [Nom éteng (Coeiocaryon preussi 50
Emien/Ekouk Ekouk Alstonia bonnei 50
Emien marécage Ekuk marécage Alstonia congensis 50 y

- j U)
3 CE TA
Generatéd byilCanfSÉanner

—
: Tout Nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou "ter" suivant le cas.

Article 7_:

rticle Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en

respectant les Normes d'intervention en milieu forestier.
Article 8 : L'usage du feu est interdit pour abattre des arbres.

Article 9 : L'abattage contrôlé

1 est préconisé de manière à occasionner le moins de bris
possible d'arbres voisins.

Article 10 : Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité, notamment par la signalisation du

croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement.

Article 11 :

Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nêce

ssaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes

lorsqu'ils sont utilisés pour la construction de ponts où d'ouvrages relatifs aux routes
forestières.

Article 12 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 13 ; Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle,

La limite entre la concession et le domaine forestier non permanent est matérialisée
par Un layon marqué de cinq mètres de large où toute végétation herbacée, arbustive et
liane est coupée au ras du sol et tous les arbres non protégés de moins de quinze (15) cm
de diamètre sont abattus. Sur cette limite, une rangée d'arbres à croissance rapide est
plantée au milieu du layon.

Les limites entre les UFA, les séries et les limites entres les assiettes annuelles de
Coupe sont matérialisées par un layon de deux mètres de large où toute végétation
herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abattus.

En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Les limites des assiettes annuelles de coupe doivent être matérialisées avant toute
exploitation.

Article 14 : Pendant la durée de la convention provisoire, l'exploitation de la concession se
fait par assiette de coupe d'une superficie maximale fixée par les textes en vigueur, après
l'ouverture des limites tel que décrit à l'article 13 ci-dessus, après l'inventaire systématique
de tous les arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscription de
cet inventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évacuation
à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis

annuel SRE
Îl

ad PV
Generated by CamScanner
B - CLAUSES PARTICULIÈRES

Article 17 : Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le

paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
la superficie FCFAhe/an) plus l'offre additionnelle du titulaire de
2850 FCFA/ha/an = 3850 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 18 : Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation
d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables à l'exploitation de la
Concession et seront consignés sur procès verbal afin d'être insérés dans le cahier des
charges de la convention définitive d'exploitation.

Toutefois, le concessionnaire doit assurer à l'égard des ayants droits de l'entreprise
les conditions sanitaires et sociales convenables (soins de santé primaire, scolarisation,
approvisionnement en eau potable, sécurité alimentaire, qualité de l'habitat, hygiène et
prévention sanitaire, emploi, formation et valorisation des parcours professionnels, sécurité

liée à l'activité professionnelle des Salariés, développement socioculturel et accès à
l'information).

Article 21 _: Obligations en matière de transformation du bois et d'installation
industrielle

Conformément au contrat de partenariat industriel notarié passé avec le Centre
Industriel et Forestier de Mindourou (CIFM), les bois de cette concession
approvisionneront exclusivement l'usine de transformation dudit Centre sis à Mindourou.

En cas de non réalisation des clauses portant sur la mise en place de l'unité de
transformation du bois, ou d'infraction dûment constatée à la législation et/ou réglementation
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la
concession forestière concernée.

F

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE

tt Rosérhos
22

a ne

B P 394
fusco Douala Cameroun 7
Tél. (237) 33.42 54 16 / 33.43.36 08
Fax (237) 39.43.31.53

Generated by CamScanner
